Title: From George Washington to Major General Philemon Dickinson, 25 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir.
                        Head Quarters Kingston [N.J.] 25th June 1778.
                    
                    I have received your favor of yesterdays date.
                    Major General the Marquis de la fayette is preparing to march with  a reinforcement to the light troops already detached under the command of General Scott—it is my desire that he should have a general command over the several detachements as well continental as militia that are employed immediately to intterrupt the enemys march—in order that they may more effectually answer the objects for which they are designed, by cooperating on one common Plan. I am Dr Sir Your most obedt Sert.
                    
                        you will communicate to Genl Maxwell the marquis’s approach and what relates to his command.
                        Since writing as above I have received yr favor of this date inclosing your disposition for the Militia which I highly approve of.
                    
                